EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Lemack on 06/10/2021 and confirmed again on 6/11/2021 after speaking to applicant.

The application has been amended as follows: 

12. (Currently amended) A vacuum-assisted filtration assembly comprising a container, a container engaging member and a seal member, said container having a container body and an open neck, said open neck comprising a plurality of spaced, discontinuous open neck tabs extending radially from said neck; said container engaging member being configured to be in communication with a vacuum source via an inlet pipe and comprising a body having a neck engaging member, said neck engaging member comprising a plurality of spaced, discontinuous threads configured to engage with said spaced, discontinuous open neck tabs upon relative rotation of said neck and said neck engaging member; said container further comprising a circumferential flange extending radially outwardly from said neck, said flange comprising a plurality of spaced flange tabs; wherein said neck engaging member comprises a raised stop member and a cantilever snap lock member positioned radially outwardly of said raised stop member and circumferentially offset from said raised stop member, said cantilevered snap lock member cooperating with said flange tabs to create a snap fit engagement between said neck and said neck engaging member, and wherein said seal member is positioned to engage said 

22. (Currently amended) A method of engaging an engaging member with a vacuum assisted filtration container, comprising: providing a container having a container body and an open neck, said open neck comprising a plurality of spaced, discontinuous tabs extending radially from said neck; providing a container engaging member configured to connect to a vacuum source via an inlet pipe and comprising a body having a neck engaging member, said neck engaging member comprising a plurality of spaced, discontinuous threads configured to engage with said spaced, discontinuous tabs upon relative rotation of said neck and said neck engaging member, said container further comprising a circumferential flange extending radially outwardly from said neck, said flange comprising a plurality of spaced flange tabs, and comprising at least one rotational limiting member extending axially from said neck engaging member, and a raised stop member and a cantilever snap lock member positioned radially outwardly of said raised stop member and circumferentially offset from said raised stop member that cooperates with said flange tabs to create a snap fit engagement between said neck and said neck engaging member; providing a seal member; positioning said container engaging member over said container such that said at least one rotational limiting member is positioned in a region between said spaced, discontinuous tabs of said neck; rotating said container with respect to said neck engaging member 90 to engage said tabs of said container with said threads of said neck engaging member and compress said seal member to seal said container to said container engaging member.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L KMET/Examiner, Art Unit 3735      

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735